Title: To Thomas Jefferson from James Monroe, 21 December 1801
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Decr 21. 1801.
          
          Our communication will be laid before the assembly to morrow with its doors closed. The objection which I suggested applied to a delegation of any confidence or trust over the subject, from the legislature to our Executive, not to the agency of the federal Executive in the affair. In the latter view I saw no objection to the clause, for what was proposed in that respect was precisely what the legislature sought. The modification so as to comprize the council was material. In other respects it stands perhaps as well as it possibly can.
          Your late communication to the Congress, has plac’d yr. admn. on such ground, with the republican party, as to leave it in yr. power to act with respect to removals from office, as you may judge expedient; by which I mean that if you are disposed in any case, where the merit of the party interests you, to indulge feelings of benevolence towards him or them, yr. so doing will excite no uneasiness among the republicans. It may also be said that it has produc’d such an effect among the people generally, as to put it in yr. power, especially if the taxes named be repeald without the danger of future recurrence to them, to remove whomever you may think, of the dependants of the late admn., are entitled to that mark of attention. The impression is a strong one and likely to be durable, if ground be not lost in any other quarter. It will always be recollected that from the chiefs, who sinned knowingly, we have nothing to hope, and that if it were justifiable to pass by those who were really criminal, it is impossible to reconcile them to the existing state of things—
          You ask me to mention some person for the p. office in this city, & seem to look to the council from wh. to make the selection. There are you know five members in it, republican any of whom are competent to the trust. Perhaps any of them wod. accept it but I do not know that either wod. I think them all honest men and very deserving of confidence. Dr. Foushee or Genl. Guerrant wod. perhaps be best recd. by the publick as successors to the present officer. They are the oldest men and I am persuaded the appointment of either, wod. be more acceptable to the other members, than of either of the others. I do not think the first named wod. accept it; it is probable the latter, who is in more contracted circumstances wod.; tho’ I have spoken to no one on the subject. Out of that body, in Richmond, I think Mr. Hylton, & Major Dunscomb, wod. be most deserving of attention, the latter of whom voted for the alpabetical envoy, but abandoned him as soon as he found he was deceived. Of the latter correct information may be had of several of our reps. in Congress; it is certain that he injur’d himself by the error referr’d to. Any further information in my power to give you I will with pleasure. yr. friend & servant
          
            Jas. Monroe
          
          
            The present incumbent is very attentive & accomodating, and is I think an inoffensive being.
          
        